WATSON, Judge.
This matter was consolidated for trial and appeal with our docket number 6676, LaFleur et ux. v. City of Ville Platte, 367 So.2d 121 (La.App.). For the reasons assigned in our docket Number 6676, the judgment of the trial court herein is affirmed at the cost of defendant-appellant, City of Ville Platte.
AFFIRMED.
GUIDRY, J., dissents for the reasons assigned in No. 6676, LaFleur v. City of Ville Platte, 367 So.2d 121 (La.App.).
DOMENGEAUX, J., dissents for the reasons assigned by GUIDRY, J., and alternatively that the plaintiffs assumed the risk.